DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered. 
Applicant argues (pp 9-12) that the amendments to the claims overcome the prior art rejection.  In response to the argument, the Examiner respectfully agrees.  An updated search was conducted and IDS art reviewed.  A new art was discovered to read on the amended claims:  US PGPub 2009/0168648 (Labovitz).
Please see updated rejection below in view of US PGPub 2009/0168648 (Labovitz) in view of US Patent 10,855,604 (Tigli).  Further in view of:
US PGPub 2020/0366578 (Punj) regarding overlay IP information (Claims 3, 10, 17). 
US PGPub 2018/0287902 (Chitalia) regarding generation of alerts (Claims 6, 13, 20).  
US PGPub 2012/0026914 (Banerjee) regarding a query which identifies a timeframe and networked devices that processed a packet during that timeframe (Claims 7, 14).

Claim Objections
Claims 1, 8, 15 objected to because of the following informalities:  
Claim 1 recites “or an internal service defined by a combination of Internet Protocol (IP) addresses, port protocols and virtual networks” in lines 6-7.  The specification makes it clear in paragraph [0031] that it should read “or an internal service defined by a combination of Internet Protocol (IP) addresses, ports, protocols and virtual networks”.  
Claim 8 and 15 are also objected to for this same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0168648 (Labovitz) in view of US Patent 10,855,604 (Tigli).


Labovitz teaches A method for application flow monitoring, the method comprising:
applying, by a computing system, rule data (ie. policies) for an application,  wherein the rule data (ie. policies) for the application specifies characteristics of flows (ie. configuration information) that occur within a network and that are associated with the application, ([0039] The network monitors 100a, 100b analyze the flow to determine whether the network activity is in compliance with policies for the network 10. Such policies include network management policies related to traffic levels, for example, and network security policies related to maintaining the security of the network and protecting it against attacks.  [0044] When the flow data 103 are received from the network devices 14, 16, 18, the network monitor 100 applies available policies to the flow and analyzes the flow in term of BGP, SNMP, its own configuration information, and other data sources)
wherein the application is a generic service defined by a combination of ports and a protocol  ([0067] Template with field types, source port number, dest port number, protocols. See  Fig 6 & 7,  protocol TCP, port 80).  {Specification in the instant application states:  [0031] Examples of generic services may include, in Transmission Control Protocol (TCP), port 80 and Hypertext Transfer Protocol (HTTP), port 443 and Hypertext Transfer Protocol Secure (HTTPS), port 22 and Secure Shell (SSH)}
or wherein the application is an internal service defined by a combination of Internet Protocol (IP) addresses, ports, protocols and virtual networks;  ([0050]  In step 307, if raw packet analysis is available, then the flow data are preferably annotated with information about the raw traffic, including application identifier(s) based on layer 4-7 payload analysis, virtual local area network (VLAN) identifiers, and other information from the packet that would not normally be available in the original flow record.  [0053] VPN flows, VPN networks.  [0067] Template with field types, source port number, dest port number, protocols, see  Fig 6, 7).  {Specification of the instant application states:  [0031] An internal service may be a custom service deployed on a virtual machine (VM) or set of VMs. An internal service may be recognized by a combination of Internet Protocol (IP) addresses, ports, protocols, and virtual networks (VNs)}
collecting, by the computing system, a stream of flow datagrams from the network;  ([0039] Primarily, the network monitors 100 are used to monitor network activity based on the received flow information 103. In a general sense, the network monitors 100a, 100b analyze the flow to determine whether the network activity is in compliance with policies for the network 10. Such policies include network management policies related to traffic levels, for example, and network security policies related to maintaining the security of the network and protecting it against attacks, such as denial of service attacks, viruses, or worms)
identifying, by the computing system, based on the rule data (ie. policies) for the application, flow datagrams in the stream of flow datagrams (ie. flow data, packet) that are associated with the application;  ([0044] When the flow data 103 are received from the network devices 14, 16, 18, the network monitor 100 applies available policies to the flow and analyzes the flow in term of BGP, SNMP, its own configuration information, and other data sources.  [0056] The flow information is annotated with policy information. For example, the annotated data describes whether the flow matches a configured network traffic policy signature, or not, and identifies that signature)  
(ie. annotated flow) based on the identified flow datagrams,  ([0041] The network monitors 100a, 100b annotate the flow information and send the annotated flow information 107 to each other and also various flow consumers 109, which include additional flow annotating network monitors 100c, 100d and also possibly the controller 102.  [0056] The flow information is annotated with policy information. For example, the annotated data describes whether the flow matches a configured network traffic policy signature, or not, and identifies that signature)
wherein generating the stream of application-enriched flow datagrams comprises:  modifying (ie. annotating) the application enriched flow datagrams that are identified as being associated with the application (ie. generic service SNMP, internal service VPN) to include a field (ie. unique identifier, particular VPN) that indicates an identifier of the application,  ([0049] Similarly, in step 305, if SNMP is available, then the flow analysis engine 201 identifies information about the interfaces that saw the flow in one example, including interface name and description, and a unique identifier that maps into a database of additional interface information.   [0055]  Where the flow information is annotated with network topology information, the annotation data includes whether the flow belongs to a VPN and is entering or leaving a particular VPN Site, whether the flow is entering or leaving through a paid transit or complementary peering link)
and processing, by the computing system, a query for results based on the application- enriched flow datagrams.  ([0014] Queries are allowed that will perform flow matching against other data at query time. A report containing the resulting information about the flows can then be generated)
Labovitz teaches on creating/defining rule data for an application ([0044]).  However, Labovitz is silent on storing, by a computing system, rule data for an application.  
Tigli teaches, in the same field of endeavor, Systems and methods of classifying data flows being communicated on a network by one or more network elements, Abstract.
Tigli also teaches storing, by a computing system, rule data for an application,  (After the parameters for one or more classifiers have been determined, a classification policy that includes the one or more classifiers can be provided to a network element and implemented to classify data flows in the network. For example, the network element can select one of the classifiers in a classification policy stored at the network element, determine the parameters used by the selected classifier in classifying the data flows in real time, Col 12 ln 46-51.  The classification policy is then communicated to the data center and stored to be used in real-time data flow classification operations, Col 16 ln 40-41)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Labovitz per Tigli, so as to include storing, by a computing system, rule data for an application.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to provide rule data that can be re-utilized and easily accessed by storing the rule data in data storage.


Labovitz teaches A computing system comprising:
apply rule data (ie. policies) for an application,  wherein the rule data (ie. policies) for the application specifies characteristics of flows (ie. configuration information) that occur within a network and that are associated with the application, ([0039] The network monitors 100a, 100b analyze the flow to determine whether the network activity is in compliance with policies for the network 10. Such policies include network management policies related to traffic levels, for example, and network security policies related to maintaining the security of the network and protecting it against attacks.  [0044] When the flow data 103 are received from the network devices 14, 16, 18, the network monitor 100 applies available policies to the flow and analyzes the flow in term of BGP, SNMP, its own configuration information, and other data sources)
wherein the application is a generic service defined by a combination of ports and a protocol  ([0067] Template with field types, source port number, dest port number, protocols. See  Fig 6 & 7,  protocol TCP, port 80).  {Specification in the instant application states:  [0031] Examples of generic services may include, in Transmission Control Protocol (TCP), port 80 and Hypertext Transfer Protocol (HTTP), port 443 and Hypertext Transfer Protocol Secure (HTTPS), port 22 and Secure Shell (SSH)}
or wherein the application is an internal service defined by a combination of Internet Protocol (IP) addresses, ports, protocols and virtual networks;  ([0050]  In step 307, if raw packet analysis is available, then the flow data are preferably annotated with information about the raw traffic, including application identifier(s) based on layer 4-7 payload analysis, virtual local area network (VLAN) identifiers, and other information from the packet that would not normally be available in the original flow record.  [0053] VPN flows, VPN networks.  [0067] Template with field types, source port number, dest port number, protocols, see  Fig 6, 7).  {Specification of the instant application states:  [0031] An internal service may be a custom service deployed on a virtual machine (VM) or set of VMs. An internal service may be recognized by a combination of Internet Protocol (IP) addresses, ports, protocols, and virtual networks (VNs)}
and one or more processors (ie. engines) having access to storage devices (Fig 2, Encoding and distribution engine 203, Flow analysis engine 201 having access to Distribution list 207 and Monitor database 205) and configured to: 	
collect a stream of flow datagrams from the network;  ([0039] Primarily, the network monitors 100 are used to monitor network activity based on the received flow information 103. In a general sense, the network monitors 100a, 100b analyze the flow to determine whether the network activity is in compliance with policies for the network 10. Such policies include network management policies related to traffic levels, for example, and network security policies related to maintaining the security of the network and protecting it against attacks, such as denial of service attacks, viruses, or worms)
identify based on the rule data (ie. policies) for the application, flow datagrams in the stream of flow datagrams (ie. flow data, packet) that are associated with the application;  ([0044] When the flow data 103 are received from the network devices 14, 16, 18, the network monitor 100 applies available policies to the flow and analyzes the flow in term of BGP, SNMP, its own configuration information, and other data sources.  [0056] The flow information is annotated with policy information. For example, the annotated data describes whether the flow matches a configured network traffic policy signature, or not, and identifies that signature)
generate a stream of application-enriched flow datagrams based on the identified flow datagrams,  ([0041] The network monitors 100a, 100b annotate the flow information and send the annotated flow information 107 to each other and also various flow consumers 109, which include additional flow annotating network monitors 100c, 100d and also possibly the controller 102.  [0056] The flow information is annotated with policy information. For example, the annotated data describes whether the flow matches a configured network traffic policy signature, or not, and identifies that signature) 
wherein the one or more processors are configured to, as part of generating the stream of application-enriched flow datagrams, perform:  wherein generating the stream of application-enriched flow datagrams comprises:  
modifying (ie. annotating) the application enriched flow datagrams that are identified as being associated with the application (ie. generic service SNMP, internal service VPN) to include a field (ie. unique identifier, particular VPN) that indicates an identifier of the application,  ([0049] Similarly, in step 305, if SNMP is available, then the flow analysis engine 201 identifies information about the interfaces that saw the flow in one example, including interface name and description, and a unique identifier that maps into a database of additional interface information.   [0055]  Where the flow information is annotated with network topology information, the annotation data includes whether the flow belongs to a VPN and is entering or leaving a particular VPN Site, whether the flow is entering or leaving through a paid transit or complementary peering link)
and process a query for results based on the application-enriched flow datagrams.  ([0014] Queries are allowed that will perform flow matching against other data at query time. A report containing the resulting information about the flows can then be generated)
Labovitz teaches on creating/defining rule data for an application ([0044]).  However, Labovitz is silent on storage devices configured to store rule data for an application.  
Tigli teaches storage devices configured to store rule data for an application, wherein the rule data for the application specifies characteristics of flows that occur within a network and that are associated with the application;   (After the parameters for one or more classifiers have been determined, a classification policy that includes the one or more classifiers can be provided to a network element and implemented to classify data flows in the network. For example, the network element can select one of the classifiers in a classification policy stored at the network element, determine the parameters used by the selected classifier in classifying the data flows in real time, Col 12 ln 46-51.  The classification policy is then communicated to the data center and stored to be used in real-time data flow classification operations, Col 16 ln 40-41)
The motivation to combine Labovitz with Tigli is the same as for Claim 1.

Regarding Claim 15:
Labovitz teaches A non-transitory computer-readable medium (ie. database) comprising instructions that when executed, cause a programmable processor (ie. engine) to:  (Fig 2, Encoding and distribution engine 203, Flow analysis engine 201 having access to Distribution list 207 and Monitor database 205)
apply rule data (ie. policies) for an application,  wherein the rule data (ie. policies) for the application specifies characteristics of flows (ie. configuration information) that occur within a network and that are associated with the application, ([0039] The network monitors 100a, 100b analyze the flow to determine whether the network activity is in compliance with policies for the network 10. Such policies include network management policies related to traffic levels, for example, and network security policies related to maintaining the security of the network and protecting it against attacks.  [0044] When the flow data 103 are received from the network devices 14, 16, 18, the network monitor 100 applies available policies to the flow and analyzes the flow in term of BGP, SNMP, its own configuration information, and other data sources)
wherein the application is a generic service defined by a combination of ports and a protocol  ([0067] Template with field types, source port number, dest port number, protocols. See  Fig 6 & 7,  protocol TCP, port 80).  {Specification in the instant application states:  [0031] Examples of generic services may include, in Transmission Control Protocol (TCP), port 80 and Hypertext Transfer Protocol (HTTP), port 443 and Hypertext Transfer Protocol Secure (HTTPS), port 22 and Secure Shell (SSH)}
or wherein the application is an internal service defined by a combination of Internet Protocol (IP) addresses, ports, protocols and virtual networks;  ([0050]  In step 307, if raw packet analysis is available, then the flow data are preferably annotated with information about the raw traffic, including application identifier(s) based on layer 4-7 payload analysis, virtual local area network (VLAN) identifiers, and other information from the packet that would not normally be available in the original flow record.  [0053] VPN flows, VPN networks.  [0067] Template with field types, source port number, dest port number, protocols, see  Fig 6, 7).  {Specification of the instant application states:  [0031] An internal service may be a custom service deployed on a virtual machine (VM) or set of VMs. An internal service may be recognized by a combination of Internet Protocol (IP) addresses, ports, protocols, and virtual networks (VNs)}
collect a stream of flow datagrams from the network;  ([0039] Primarily, the network monitors 100 are used to monitor network activity based on the received flow information 103. In a general sense, the network monitors 100a, 100b analyze the flow to determine whether the network activity is in compliance with policies for the network 10. Such policies include network management policies related to traffic levels, for example, and network security policies related to maintaining the security of the network and protecting it against attacks, such as denial of service attacks, viruses, or worms)
identify based on the rule data (ie. policies) for the application, flow datagrams in the stream of flow datagrams (ie. flow data, packet) that are associated with the application;  ([0044] When the flow data 103 are received from the network devices 14, 16, 18, the network monitor 100 applies available policies to the flow and analyzes the flow in term of BGP, SNMP, its own configuration information, and other data sources.  [0056] The flow information is annotated with policy information. For example, the annotated data describes whether the flow matches a configured network traffic policy signature, or not, and identifies that signature)
([0041] The network monitors 100a, 100b annotate the flow information and send the annotated flow information 107 to each other and also various flow consumers 109, which include additional flow annotating network monitors 100c, 100d and also possibly the controller 102.  [0056] The flow information is annotated with policy information. For example, the annotated data describes whether the flow matches a configured network traffic policy signature, or not, and identifies that signature) 
wherein the instructions that cause the programmable processor to generate the stream of application-enriched flow datagrams comprise instructions that, when executed, cause the programmable processor to perform:  
wherein generating the stream of application-enriched flow datagrams comprises:  modifying (ie. annotating) the application enriched flow datagrams that are identified as being associated with the application (ie. generic service SNMP, internal service VPN) to include a field (ie. unique identifier, particular VPN) that indicates an identifier of the application,  ([0049] Similarly, in step 305, if SNMP is available, then the flow analysis engine 201 identifies information about the interfaces that saw the flow in one example, including interface name and description, and a unique identifier that maps into a database of additional interface information.   [0055]  Where the flow information is annotated with network topology information, the annotation data includes whether the flow belongs to a VPN and is entering or leaving a particular VPN Site, whether the flow is entering or leaving through a paid transit or complementary peering link)
([0014] Queries are allowed that will perform flow matching against other data at query time. A report containing the resulting information about the flows can then be generated)
Labovitz teaches on create/define rule data for an application ([0044]).  However, Labovitz is silent on store rule data for an application.  
Tigli teaches store rule data for an application,  (After the parameters for one or more classifiers have been determined, a classification policy that includes the one or more classifiers can be provided to a network element and implemented to classify data flows in the network. For example, the network element can select one of the classifiers in a classification policy stored at the network element, determine the parameters used by the selected classifier in classifying the data flows in real time, Col 12 ln 46-51.  The classification policy is then communicated to the data center and stored to be used in real-time data flow classification operations, Col 16 ln 40-41)
The motivation to combine Labovitz with Tigli is the same as for Claim 1.

Regarding Claims 2, 9, 16:
Labovitz (as modified by Tigli) teaches the inventions of Claims 1, 8, 15 as described.
Labovitz teaches wherein the rule data for the application includes one or more of: a source port, a destination port, a source Internet Protocol (IP) address (ie. given address), a destination IP address, or a protocol.  ([0067] Template with field types, source port number, dest port number (see  Fig 7).  [0006] A policy is a collection of rules.  A rule, for example, can be defined to govern what traffic a particular firewall ignores or prevents a given address or device from accessing a particular service or network resource. The rules can be applied by routers that decide whether to forward packets from or to a particular address)

Regarding Claims 4, 11, 18:
Labovitz (as modified by Tigli) teaches the inventions of Claims 1, 8, 15 as described.
Labovitz teaches wherein the stream of flow datagrams conforms to one of the following protocols: sFlow, NetFlow, or IPFIX.  (A scalable flow monitoring solution takes in standard flow records exported from network devices such as routers, switches, firewalls, hubs, etc., and annotates the flow with additional information.  These annotations add information to the flow data, and can be used to perform value-added flow analysis. The annotated flow is then resent to a configurable set of destinations using standard flow formatting, e.g., Cisco System Inc.'s NetFlow, Abstract)

Regarding Claims 5, 12, 19:
Labovitz (as modified by Tigli) teaches the inventions of Claims 1, 8, 15 as described.
Labovitz teaches on providing a report with results ([0014]).  However, Labovitz is silent on wherein the results specify a top N flows within the network by application.
Tigli teaches wherein the results specify a top N flows within the network by application.  (Fig 10, Data Traffic Type1:  shows percentage of short flows, long flows per this traffic type).  The specification states [0031] In this disclosure, an "application" is a label for a particular type of traffic data. In some examples, an application may be a generic service, an internal service, or an external application.
.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0168648 (Labovitz) in view of US Patent 10,855,604 (Tigli) further in view of US PGPub 2020/0366578 (Punj).

Regarding Claims 3, 10, 17:
Labovitz (as modified by Tigli) teaches the inventions of Claims 1, 8, 15 as described.
Labovitz (as modified by Tigli) teaches on the rule data including IP addresses and Ports ([0022]).  However, Labovitz (as modified by Tigli) does not teach wherein the rule data for the application includes one or more of: an overlay source port, an overlay destination port, an overlay source IP address, an overlay destination IP address, an overlay protocol, an overlay source Virtual Network (VN), or an overlay destination VN.
Punj teaches, in the same field of endeavor, a method and network device for tagging network traffic flows, Abstract.
Punj also teaches wherein the rule data for the application includes one or more of: an overlay source port, an overlay destination port, an overlay source IP address, an overlay ([0066]  The given flow collector may have been assigned, by network administrators, to collect and consolidate flow tracking information for the sought-to-be-tracked network traffic flow associated with the information table entry (346A-346N).  Forwarding information may include the virtual local area network (VLAN) identifier (ID) associated with the VLAN of which the given flow collector is a member, and overlay tunnel domain (e.g., VXLAN domain and/or VTEP IP address) information associated with the network device that may be directly-connected to the given flow collector)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Labovitz (as modified by Tigli)  by modifying Labovitz per Punj, so as to include wherein the rule data for the application includes one or more of: an overlay source port, an overlay destination port, an overlay source IP address, an overlay destination IP address, an overlay protocol, an overlay source Virtual Network (VN), or an overlay destination VN.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to provide flexibility to be implemented in any variety of networks, whether virtual, hardware or mixed.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0168648 (Labovitz) in view of US Patent 10,855,604 (Tigli) further in view of US PGPub 2018/0287902 (Chitalia).


Labovitz (as modified by Tigli) teaches the inventions of Claims 1, 8, 15 as described.
Labovitz teaches that the annotated flow is sent to destinations that often make use of this information, like generation of alerts ([0059]).  However, Labovitz (as modified by Tigli) does not teach determining, by the computing system, based on the results, whether to generate an alert and generating, by the computing system, the alert based on a determination to generate the alert.
Chitalia teaches, in the same field of endeavor, monitoring, scheduling, and performance management for virtualization infrastructures within networks, Abstract.
Chitalia also teaches determining, by the computing system, based on the results, whether to generate an alert;  ([0082] Policy control engine 211 may also cause analytics engine 214 to generate reports and notifications 212 based on data from usage metrics data store 216, and may deliver one or more reports and notifications 212 to user interface device 129 and/or other systems or components of data center 110)
and generating, by the computing system, the alert based on a determination to generate the alert.  ([0084] Reports and notifications 212 may be created, maintained, and/or updated via one or more components of policy controller 201.  Notifications may be based on alarms)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Labovitz (as modified by Tigli)  by modifying Labovitz per Chitalia, so as to include determining, by the computing system, based on the results, whether to generate an alert and generating, by the computing system, the alert .

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0168648 (Labovitz) in view of US Patent 10,855,604 (Tigli) further in view of US PGPub 2012/0026914 (Banerjee).

Regarding Claims 7, 14:
Labovitz (as modified by Tigli ) teaches the inventions of Claims 1, 8 as described.
Labovitz teaches wherein the query identifies a timeframe.  ([0014] Queries are allowed that will perform flow matching against other data at query time. A report containing the resulting information about the flows can then be generated)
Labovitz teaches on queries identifying a timeframe ([0014]) and interfaces that have processed a flow ([0049]).  However, Labovitz (as modified by Tigli) is silent on wherein processing the query includes:  identifying, based on the timeframe, the one or more network devices that have processed at least one packet associated with the application during the timeframe.
Banerjee teaches wherein the query identifies a timeframe, ([0013] flow packet 200, the router is configured to sample network traffic passing through it over a time interval and to produce summary reports of traffic observed during the time interval)
([0015] One way to accomplish the enrichment step of step 106 is to associate the flow information from each flow exporting device in the network with topology information about that device.  [0016] In step 108 of method 100, a report is generated. The report may identify a quantity of traffic flowing into or out of a first network component as corresponding to a certain application type)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Labovitz (as modified by Tigli)  by modifying Labovitz per Banerjee, so as to include wherein processing the query includes:  identifying, based on the timeframe, the one or more network devices that have processed at least one packet associated with the application during the timeframe.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to provide analysis of the collected data, to provide the administrators with specifics on particular network devices, in order to efficiently rectify any anomalies.

Conclusion & Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.J.H/Examiner, Art Unit 2454    

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454